          CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 1 of 54




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                                No. 20-CV-1957

                                                               )
Graciela CISNEROS,                                             )
                                                               )
         Plaintiff,                                            )   COMPLAINT
                                                               )   SEEKING
v.                                                             )   MONEY DAMAGES
                                                               )
C I T Y O F M I N NE A P O L I S , a                           )   DEMAND FOR
municipal entity; OFFICER DOE #1, in)                              JURY TRIAL
their individual capacity; OFFICER                             )
D O E # 2 , i n t h e i r i n d i v i d u a l c a p ac i t y ; )
and, OFFICER DOE #3, in their                                  )
i n d i v i d u a l c ap a c i t y ,                           )
                                                               )
         Defendants.                                           )
                                                               )


                           GENERAL INTRODUCTION

1.     This is an action under 42 U.S.C. § 1983 seeking money damages as

       compensation for Defendants’ violation of Plaintiff’s constitutional

       rights under the First, Fourth, and Fourteenth Amendments to the

       United States Constitution.

2.     This action also states common law battery and negligence claims

       pursuant to MINN. STAT. § 466.02 against three police officers whose

       identities are not yet known, but who are referred to in this Complaint

       as Officer Doe #1, Officer Doe #2, and Officer Doe #3 (collectively,

       “Officer Does” or “Defendant Does”) in their individual and official

       capacities (differentiated by claim), and against the City of

                                                                            1|Page
      CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 2 of 54




     Minneapolis, Minnesota for the actions of its agents and employees

     Minneapolis Mayor Jacob Frey, Minneapolis Police Chief Medaria

     Arradondo, and the three heretofore unidentified Officer Does.

3.   Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343 and claim

     joinder is appropriate under Fed. R. Civ. P. 18.

4.   It is alleged that on May 30, 2020, one or more of Defendant Does,

     engaged in an action which resulted in the unreasonable seizure of

     Plaintiff, thereby violating her rights under the Fourth Amendment to

     the United States Constitution, as made applicable to the States by the

     Fourteenth Amendment, as well as her rights to due process under the

     Fourteenth Amendment.

5.   Defendants violated Plaintiff’s constitutional rights because of, inter

     alia, the policies or customs of the City of Minneapolis and the

     Minneapolis Police Department, under the supervision of Minneapolis

     Police Chief Medaria Arradondo and Minneapolis Mayor Jacob Frey.

6.   On May 29, 2020, Defendant City of Minneapolis, through Minneapolis

     Mayor Jacob Frey, engaged in action that unconstitutionally deprived

     Plaintiff of her rights under the First Amendment to speak and

     assemble, as made applicable to the states through the Fourteenth

     Amendment, and of her right to be present in public under the

     Fourteenth Amendment.

                                                                        2|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 3 of 54




7.    In enforcing the Mayor’s actions on May 30, 2020, Defendant City of

      Minneapolis, through its agents, including Police Chief Medaria

      Arradondo and Defendant Does, unconstitutionally deprived Plaintiff

      of her rights under the First Amendment to speak and assemble, as

      made applicable to the states by the Fourteenth Amendment, and of

      her right under the Fourteenth Amendment to be present in public.

8.    Defendant Does 1, 2, and/or 3 committed a common law battery

      against Plaintiff for which the City of Minneapolis must assume

      liability pursuant to MINN. STAT. § 466.02 and/or MINN. STAT. § 3.736.

9.    Defendant Does 1, 2, and 3 breached their duty of reasonable care to

      (1) forgo shooting Plaintiff in the face and (2) conduct the arrest of

      Plaintiff in a constitutionally permissible manner. Defendant Does

      breached this duty by discharging their “less lethal” firearms in her

      direction in an act of common law negligence for which the City of

      Minneapolis must assume liability pursuant to MINN. STAT. § 466.02

      and/or MINN. STAT. § 3.736.

                                  PA R TI ES

                        Plaintiff: Graciela Cisneros

10.   Plaintiff Graciela Cisneros [hereinafter “Grace”] was amongst those

      who assembled to peacefully protest the killing of George Floyd on

      May 30, 2020.

                                                                         3|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 4 of 54




11.   Grace is a twenty-one-year-old college student residing in Eagan,

      Minnesota. At the time of the incident giving rise to this Complaint,

      Grace lived in Saint Paul, Minnesota.

12.   Grace has no criminal record, was born in San Luis Obispo,

      California, and has been a United States citizen since birth.

                     Defendant: City of Minneapolis

13.   Defendant City of Minneapolis [hereinafter “Minneapolis”] is a

      municipal corporation duly organized and existing under the

      Constitution and laws of the State of Minnesota.

14.   The Minneapolis Police Department [hereinafter “MPD”] is a local

      government entity and an agency of Defendant Minneapolis, and all

      actions of the MPD are the legal responsibility of Minneapolis.

15.   Minneapolis is sued in its own right on the basis of its policies,

      customs, and practices which gave rise to Plaintiff’s federal rights

      claims.

16.   Minneapolis Mayor Jacob Frey [hereinafter “Frey”] is and was at all

      times relevant to this action, the Mayor of Minneapolis and the chief

      policymaker responsible for implementing curfew orders and

      authorizing MPD’s use of force.




                                                                           4|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 5 of 54




17.   Minneapolis Police Chief Medaria Arradondo, [hereinafter

      “Arradondo”] is and was, at all times relevant to this action, the MPD

      police chief and a policymaker for his department.

           Defendants: Minneapolis Officer Does 1, 2, and 3

18.   Grace is informed, believes, and thereupon alleges that Officer Does

      1, 2, and 3 were the agents, servants, and employees of Defendant

      Minneapolis and/or the MPD.

19.   These individuals were likely members of the MPD, though they may

      have been operating in Minneapolis at the direction of the Mayor and

      Governor under the auspices of another law enforcement agency.

20.   Grace does not yet know the true names and capacities of Defendants

      sued herein as Does 1, 2 and 3, and therefore sues these Defendants

      by such fictitious names. Plaintiffs will amend this Complaint to

      allege their true names and capacities when ascertained.

21.   All individual Doe Defendants are sued in both their individual and

      official capacities.

22.   For purposes of Plaintiff’s claims under 42 U.S.C. § 1983, Doe

      Defendants are sued in their individual capacity. While Plaintiff also

      faults Doe Defendants’ for the actions they performed in their official

      capacity, these harms are imputed to the City of Minneapolis and

      need not be realleged.

                                                                       5|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 6 of 54




23.   For purposes of Plaintiff’s state law claims, Doe Defendants are sued

      in their official capacity only.

24.   Grace is informed, believes, and thereupon alleges that at all times

      relevant hereto, Doe Defendants 1, 2, and 3, in addition to the named

      Defendants, are responsible in some manner for the damages and

      injuries alleged herein.

25.   Grace is informed, believes, and thereupon alleges that at all times

      relevant hereto Defendants, and each of them, were the agents,

      servants and employees of Defendant Minneapolis and were acting at

      all times within the scope of their agency and employment and with

      the knowledge and consent of their principal and employer.

26.   At all times Defendants were acting under color of state law.

27.   Grace is informed, believes, and thereupon alleges that the practices,

      policies, and customs of Minneapolis and/or the MPD caused the

      unlawful action taken against Grace.

                                 JURISDICTION

28.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

      question jurisdiction), 28 U.S.C. § 1343 (civil rights jurisdiction), and 42

      U.S.C. §§ 1983, 1988. Supplemental jurisdiction over state claims is

      appropriate as the events in question “derive from a common nucleus of



                                                                         6|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 7 of 54




      operative fact.” 28 U.S.C. § 1367; United Mine Workers of Am. v. Gibbs,

      383 U.S. 715, 725 (1966).

                                    VENUE

29.   Venue properly lies in the District of Minnesota pursuant to 28 U.S.C. §

      1391(e)(1) because all the events giving rise to this claim occurred in

      this district, all Defendants reside in this district, and no real property

      is involved in this action.

                         FACTUAL BACKGROUND

30.   On May 25, 2020, Minneapolis Police Officer Derek Chauvin knelt on

      George Floyd’s neck for more than eight minutes as Mr. Floyd’s life

      slowly slipped away. Despite Mr. Floyd’s pleas for help and the

      protestations of onlookers, Officer Chauvin and two other officers, held

      him on the ground, handcuffed behind his back, until well after he

      completely stopped moving while a fourth officer prevented bystanders

      from intervening to save Mr. Floyd’s life. Mr. Floyd was murdered on

      the street in Minneapolis. He was suspected of having attempted to

      pass a counterfeit $20 bill. These officers have since been indicted for

      aiding or abetting murder in the second degree in violation of MINN.

      STAT. § 609.19.

31.   On May 26, 2020, thousands of Minneapolis residents took to the city’s

      public streets and spaces to protest the unjustifiable killing of Mr.

                                                                          7|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 8 of 54




      Floyd, as well as police killings of other people of color. As city officials

      acknowledged, the vast majority of these protestors exercised their

      First Amendment rights in a forthright, peaceful, and lawful manner.

32.   On the evening of May 27, 2020, the Minneapolis Fire Department

      responded to a number of fires that occurred in the vicinity of the Third

      Precinct along Lake Street near the intersection with Hiawatha

      Avenue. Mayor Frey responded by declaring a state of emergency,

      citing fires and unrest in the Third Precinct and surrounding area.

33.   On May 28, 2020, the Fire Department again responded to a number of

      fires along Lake Street in the vicinity of the Third Precinct. Several

      additional fires also broke out in the vicinity of Broadway Avenue on

      the city’s north side.

34.   In total, all the building fires experienced throughout Minneapolis, and

      the vast majority of the property crimes that prompted the order, were

      confined to two discrete areas around Lake Street on the south side,

      and Broadway Avenue on the north. Together, these areas constituted

      about four of Minneapolis’ fifty-eight square miles.

35.   Over the full period in which the curfews were in effect, and the two

      days prior, half of Minneapolis’ eighty-seven neighborhoods

      experienced no fire activity, protest related or otherwise.



                                                                            8|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 9 of 54




36.   Fifty-three of Minneapolis’ eighty-seven neighborhoods experienced no

      building fires.

37.   On May 29, 2020, Mayor Frey issued Emergency Regulation 2020-2-1,

      implementing a city-wide curfew between the hours of 8:00 PM on May

      29, 2020 and 6:00 AM on May 30, 2020, and between the hours of 8:00

      PM on May 30, 2020 and 6:00 AM on May 31, 2020.

38.   This order, in tandem with subsequent but similar measures,

      ultimately mandated that all Minneapolis residents throughout the city

      stay off the streets for seven consecutive evenings despite the fact that

      the fires and unrest that prompted the orders were largely confined to

      two relatively small areas, one along Lake Street, miles south of

      downtown, and the other centered on Broadway Avenue on the city’s

      north side.

39.   In issuing the order, officials acknowledged that peaceful protestors

      would be caught up in the enforcement and indicated that anyone out

      beyond the curfew would be treated as if they were aiding and abetting

      those seeking to do property damage.

40.   Minneapolis officials characterized the outright criminalization of First

      Amendment activity, and MPD’s violent enforcement of the curfew

      order, as necessary to restore order.



                                                                          9|Page
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 10 of 54




41.   At the time Mayor Frey issued Emergency Regulation 2020-2-1, he

      acted under the color of the statutes, ordinances, regulations, customs,

      and usages of Defendant Minneapolis and the State of Minnesota under

      the apparent authority of his office as Mayor and MINN. STAT. § 12.29.

                    The Shooting of Graciela Cisneros

42.   Plaintiff Grace attended one of the protests in the aftermath of Mr.

      Floyd’s senseless slaying in an effort to exercise her constitutional

      rights to assemble in order to make known and voice her displeasure

      with the violence perpetrated by MPD officers against people of color

      and particularly against African American men.

43.   Grace attended this protest with her partner Ricardo Ramos Jr.

      [hereinafter “Ricardo”], who sought the same peaceful yet powerful

      aims as Grace.

44.   Grace was injured by police officers on May 30, 2020.

45.   In the days leading up to May 30, 2020, Grace and Ricardo had

      previously attended daylight protests and helped to clean up

      damaged buildings on Lake Street.

46.   Grace and Ricardo were unable to attend daylight protests on May

      30, 2020 due to scheduling concerns stemming from Grace’s

      employment obligations.



                                                                      10 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 11 of 54




47.   Grace and Ricardo did not carry signs on May 30, 2020, but they did

      chant, march, and otherwise seek to demonstrate their political

      beliefs regarding the need for police reform in conjunction with others

      on May 30, 2020.

48.   On May 30, 2020, Grace and Ricardo departed their home in St. Paul,

      at or around 6:30 PM, after Grace finished work for the day.

49.   Grace and Ricardo parked near the Himalayan Restaurant, located at

      2910 E Lake Street, at approximately 7:06 PM. The couple planned to

      attend the protest near the intersection on Lake Street and Hiawatha

      Avenue for a brief time and then depart and return home.

50.   Upon their arrival at the intersection of Lake Street and Hiawatha

      Avenue, Grace and Ricardo learned the protest had moved west down

      Lake Street and they progressed towards the larger group of protesters

      assembled near the intersection of Nicollet Ave and Lake Street.

51.   When Grace and Ricardo arrived at the intersection of Nicollet Avenue

      and Lake Street, at or around 7:40 PM, Grace and Ricardo decided to

      stay a bit longer given that the protests were peaceful and respectful in

      nature.

52.   Grace and Ricardo based their decision on the fact that they had just

      arrived and this period of the day marked the only time they were able

      to protest given Grace’s work obligations.

                                                                      11 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 12 of 54




53.   Grace and Ricardo sat with protestors for around 20 minutes.

54.   At or around 8:00 PM, Grace and Ricardo joined a protest march that

      progressed north along Nicollet Avenue towards Loring Park.

55.   If Mayor Frey’s emergency regulation, or Minnesota Governor Tim

      Walz’s Emergency Exec. Order No. 20-65, were themselves lawful,

      Grace and Ricardo’s presence on the street after 8:00 PM was

      punishable as a misdemeanor by up to ninety days in jail or a $1,000

      fine. See MINN. STAT. § 12.45; MINNEAPOLIS, MINN., CODE OF

      ORDINANCES § 1.30.

56.   As the protestors chanted and marched north on Nicollet, unidentified

      police officers approached the group in squad cars and fired rubber

      bullets and paint canisters into the crowd in an effort to disperse the

      marchers.

57.   Prior to engaging in this behavior, the “peace” officers did not order the

      crowd to disperse or give any advance warning that they would be

      using force against people in the crowd.

58.   Since this event occurred, it has become known that Mayor Frey and

      the City of Minneapolis selectively enforced the curfew orders, granting

      informal exemptions to certain individuals and organizations.




                                                                       12 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 13 of 54




59.   As a result of the officers’ actions, the crowd began to splinter and, at or

      around 8:50 PM, Grace and Ricardo decided the march had become

      disorganized and they began to feel unsafe.

60.   Grace and Ricardo chose to leave the protesters, near the intersection

      of Lassalle Avenue and W. 15th Street and to return to their car on

      Lake Street and then to their home in St. Paul.

61.   The couple turned around to return home and, at 9:04 PM, they

      crossed over Interstate 94 (by foot) on Nicollet Avenue. Grace took a

      picture of the sunset because it looked particularly beautiful.

62.   At or around 9:10 PM, Grace and Ricardo left Nicollet Avenue and

      proceeded walking south towards Lake Street and their car via 1st

      Avenue S.

63.   At or around 9:24 PM, the couple approached the intersection of 1st

      Avenue S. and Cecil Newman Lane.

64.   When Grace and Ricardo approached the intersection of 1st Avenue S.

      and Cecil Newman Lane, they were approximately 1.4 miles away from

      where they left the protest.

65.   The couple briefly stepped off 1st Avenue onto Cecil Newman Lane

      where they were asked if they needed help by individuals on the porch

      of the apartment building located at 2820 1st Avenue S.



                                                                        13 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 14 of 54




66.   Grace and Ricardo declined the invitation from the people at the

      apartment building and returned to 1st Avenue S., proceeding south

      along the road’s eastern sidewalk.

67.   At or around 9:30 PM, Grace and Ricardo encountered Defendant Does

      1, 2, and 3, who appeared in the street in front of them.

68.   Grace and Ricardo stood on the eastern sidewalk of 1st Avenue S. in

      the immediate vicinity of a business called A Plus Auto Body.

69.   Officers Doe 1, 2 and 3, stood on or near the 1st Avenue S. bridge

      passing over the Greenway approximately fifteen to thirty feet in front

      of the couple.

70.   At the time Grace and Ricardo encountered the Doe Defendants, it was

      not yet dark as civil twilight did not occur until 9:26 PM and nautical

      twilight did not occur until 10:13 PM on May 30, 2020. See Sunrise and

      Sunset Minneapolis (May 30, 2020).1

71.   Because it was not yet dark, and because Grace and Ricardo were only

      5-10 yards from Doe Defendants, it can be safely presumed that the

      Doe Defendants could see Grace and Ricardo clearly.

72.   Neither Grace nor Ricardo was carrying any sort of weapon on their

      person.


1Available at: https://www.sunrise-and-sunset.com/en/sun/united-
states/minneapolis__mn/2020/may/30.
                                                                      14 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 15 of 54




73.   Neither Grace or Ricardo was wearing clothing which appeared to

      bulge out or otherwise conceal anything that might be a weapon.

74.   Without issuing a verbal warning, one of the Doe defendants shined a

      flashlight on Grace and Ricardo, both of whom froze.

75.   Without issuing a verbal command, one of the Doe officers fired his

      weapon and struck Grace with a non-lethal but extremely injurious

      projectile just inches below her left eye.

76.   Approximately four seconds elapsed between when Defendants shined

      the light on Grace and when the shot was fired.

77.   The Doe Defendants did not tell Grace she was under arrest before

      firing.

78.   The Doe Defendants did not tell Ricardo he was under arrest before

      firing.

79.   The Doe Defendants did not tell Grace to get on the ground before

      firing.

80.   The Doe Defendants did not tell Ricardo to get on the ground before

      firing.

81.   The Doe Defendants did not tell Grace to show them her hands before

      firing.

82.   The Doe Defendants did not tell Ricardo to show them his hands before

      firing.

                                                                     15 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 16 of 54




83.   Plaintiff was given no chance to surrender, peacefully or otherwise, to

      avoid being fired upon.

84.   After being shot in the face with a less-lethal projectile from nearly

      point-blank range, Grace fell to the ground and Ricardo rushed

      forward to shield her from any additional shots and to help her return

      to her feet.

85.   No second shot was fired.

86.   After helping Grace to her feet, Ricardo rushed her away from

      Defendant Does and towards the apartments located at 2820 1st

      Avenue S. where several individuals had offered them help.

87.   For unknown reasons, none of the Doe Defendants sought to render aid

      to Grace.

88.   For unknown reasons, none of the Doe Defendants sought to handcuff

      Grace or issue a citation to Grace.

89.   Six eyewitnesses report Grace having entered the apartment building

      at or around 9:30 PM with significant swelling around her eye and a

      severe laceration on her left cheekbone.

90.   At no point prior to the shooting did Defendant Does verbally notify

      Grace or Ricardo of their presence.

91.   At no point prior to the shooting did Defendant Does seek to determine

      whether Grace and Ricardo were lawfully out after curfew (the

                                                                      16 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 17 of 54




      emergency declarations contained various exceptions which would

      make it impossible for an officer to determine on sight whether

      someone out after curfew was violating the curfew order).

92.   At no point prior to the shooting did Grace or Ricardo move towards the

      officers in a threatening manner.

93.   At no point prior to the shooting did Grace or Ricardo engage in

      conduct which could be construed as an attempt to damage property or

      threaten the safety of any person.

94.   At no point prior to the shooting did officers move to effect an arrest of

      Grace and Ricardo or to apprehend them.

95.   At the time of the shooting, the sun had set but ambient light remained

      and the street was not yet entirely dark.

96.   At no point after the shooting did Defendant officers attempt to

      apprehend Grace or Ricardo.

97.   At no point after the shooting did Defendant officers attempt to render

      aid to Grace.

98.   Instead, Defendant Doe 1, 2, or 3 shot Grace in the face without a

      verbal warning and then all three left her to bleed and cry in the street.

99.   At all times mentioned, Defendant Does 1, 2, and 3 were acting under

      the color of the statutes, ordinances, regulations, customs, and usages



                                                                        17 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 18 of 54




      of Defendant Minneapolis and the State of Minnesota under the

      authority of their respective office as police officers.

100. MINN. STAT. § 629.32 instructs that “[a] peace officer making an arrest

      may not subject the person arrested to any more restraint than is

      necessary for the arrest and detention.” Accordingly, Minnesotans have

      a liberty interest in freedom from the use of excessive force grounded in

      substantive state law.

101. MINN. STAT. § 629.33 instructs that “[i]f a peace officer has informed a

      defendant that the officer intends to arrest the defendant, and if the

      defendant then flees or forcibly resists arrest, the officer may use all

      necessary and lawful means to make the arrest.” (emphasis added).

      Accordingly, Minnesotans have liberty interests in being informed prior

      to being subjected to police force and to be free from such force unless

      they resist or attempt to flee. Both of these liberty interests are

      grounded in substantive state law.

102. Minneapolis PD recently revised its policies to make clear that the least

      amount of force necessary must be used; this new policy indicates that

      Minneapolis PD’s previous policies allowed excessive force to be used in

      violation of state statute.

103. Grace received immediate medical care from individuals located in the

      basement of the apartments at 2820 1st Avenue S. Grace was

                                                                         18 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 19 of 54




      incredibly lucky that a team of medics, including a registered nurse,

      were present there after they themselves had been attacked by MPD

      officers while attempting to administer aid to injured protestors just

      after Grace and Ricardo left the area around Lake and Nicollet at

      around 8:15 PM.

104. Grace and Ricardo remained in the basement of the apartments

      throughout the evening of May 30, 2020 and the morning of May 31,

      2020, and departed shortly after 6:00 AM, when the curfew lifted the

      next morning.

105. Grace and Ricardo arrived at their car in the morning and drove

      directly to Regions Hospital where Grace was admitted to the

      emergency room.

106. Grace received four stitches for her injuries, and a CT scan revealed a

      zygomatic fracture in her left cheekbone.

 MPD’s customarily excessive force against unarmed and compliant

                                  civilians

107. Minneapolis enforced the emergency order through a massive

      deployment of National Guard troops and a consortium of law

      enforcement agencies, all of whom were authorized to use force against

      anyone outdoors after curfew regardless of whether such use of force

      was necessary to gain compliance.

                                                                      19 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 20 of 54




108. Even before curfew was in place, MPD officers maced protesters from

     their vehicles without warning and despite an absence of threat or

     justifiable provocation. This occurred on multiple occasions including

     on May 28, involving Annette Williams, and by a series of MPD police

     SUVs including vehicle number 352 during broad daylight while

     exiting Washington Ave onto Interstate 35W.

109. During the enforcement of the curfew, police officers deployed tear gas

     against prone, nonresistant misdemeanants.

110. During the enforcement of the curfew, Minneapolis PD “peace” officers

     fired “less lethal” projectiles indiscriminately into crowds of peaceful

     protestors on May 30, 2020.

111. During the enforcement of the May 30, 2020 curfew, police officers

     fired “less lethal” paint projectiles at Tanya Kerssen as she stood on

     her own porch despite an absence of threat or justifiable provocation.

112. During the enforcement of the curfew, police officers attacked

     protestors from moving vehicles on May 30, 2020.

113. On May 30, 2020, police opened fire with “less lethal” projectiles on a

     clearly marked medical encampment set up to treat injured

     individuals in the K-Mart parking lot located at 10 W. Lake Street,

     Minneapolis, MN 55408, despite health care providers compliance

     with orders to raise their hands.

                                                                      20 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 21 of 54




114. During the enforcement of the curfew, police officers fired “less-lethal”

      projectiles at clearly marked press personnel despite a clear exception

      permitting their presence in public.

115. Members of the press who were attacked by police officers during this

      time include, inter alia: John Minchillo (May 29, 2020), Molly

      Hennessy-Fiske (May 30, 2020), Michael George (May 30, 2020), John

      Marschitz (May 30, 2020), Carolyn Cole (May 30, 2020), Ryan

      Faircloth (May 30, 2020), Chao Xiong (May 30, 2020), Linda Tirado

      (May 30, 2020), Ali Velshi (May 30, 2020), Julio-Cesar Chavez (May

      30, 2020), Lucas Jackson (May 30, 2020), and Susan Ormiston (May

      30, 2020).

116. During the enforcement of the curfew, police officers kettled protesters

      in order to prevent their dispersing prior to curfew and then moved in

      to arrest them, striking protestors with batons and pepper spray. This

      occurred on May 31, 2020 near the intersection of Washington Ave.

      and Interstate 35W where nearly 150 protestors were prevented from

      dispersing prior to curfew and subsequently gassed and arrested en

      masse.

117. During the enforcement of the curfew, police officers held arrestees in

      close proximity to one another despite the government’s own social



                                                                       21 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 22 of 54




      distancing guidelines implemented in response to the COVID-19

      pandemic.

118. These actions were widely reported by local, regional, and national

      news outlets and through social media; Mayor Frey and Chief

      Arradondo were aware of the ongoing excessive force complaints.

119. Photojournalist Lucas Jackson reported “[i]t’s not that we were being

      shot because we were between cops and protesters. It’s that we were

      shot at if we were anywhere in line of sight. I’ve been hit because I

      was in the wrong place before. I’ve never been aimed at so

      deliberately so many times when I was avoiding it.”

120. Mayor Frey and Governor Walz acknowledged ongoing use of

      excessive force used against peaceful protestors as an unfortunate

      result of curfew enforcement.

121. This massive use of force was authorized, either explicitly or tacitly, by

      Defendant Minneapolis through its agents: Mayor Frey and Chief

      Arradondo. This is evidenced through warnings issued at the time the

      curfew was implemented and by the pervasive use of force by MPD and

      other law enforcement agencies employed at all times throughout the

      relevant time period.

122. Even if this use of force was not explicitly authorized by Defendant

      Minneapolis, it resulted from the city’s failure to supervise or provide

                                                                       22 | P a g e
      CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 23 of 54




     adequate instruction to their officers despite their awareness of the

     ongoing issues.

123. Even prior to the curfew, MPD officers have a long history of engaging

     in excessive force against unarmed civilians; these represent practices

     that MPD, and by extension Minneapolis, has long ignored and tacitly

     approved of.

124. In 2010, MPD officers killed Cornelius Smith, who was suffering a

     mental health breakdown with multiple taser blasts and an overly

     aggressive restraint that caused him to lose consciousness.

125. In 2013, Minneapolis resident Terrance Franklin was chased into a

     basement and shot dead by five MPD officers.

126. In 2014, MPD officers choked, punched, and handcuffed Alfred

     Flowers before continuing the beating by stomping and kicking him as

     he lay on the ground.

127. In 2015, Minneapolis resident Jamar Clark was shot and killed by

     MPD officers.

128. In 2016, Minnesota Vikings player Tom Johnson was maced and

     tasered after MPD officers initiated a confrontation with him.

129. Again in 2016, MPD officers kicked and struck a handcuffed Thomas

     Garcia-Orihuela as he lay handcuffed on the ground.



                                                                      23 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 24 of 54




130. In 2017, unarmed Minneapolis resident Justine Ruszczyk was gunned

      down in her backyard by MPD officers.

131. Again in 2017, one of the officers involved in George Floyd’s killing

      knocked out Lamar Ferguson’s teeth after he refused to share the

      whereabouts of his family members.

132. In 2018, an MPD officer drop-kicked Jeremiah Jermaine Thomas in

      the chest before additional MPD officers joined in, punching, kneeing,

      and kicking him and causing a punctured lung, internal bleeding, and

      fractured ribs.

133. In all of these cases, settlements were reached, meaning Defendant

      Minneapolis was on notice of MPD’s ongoing pattern of reckless

      violence as the Mayor is notified of all litigation brought against the

      city and must approve all settlements.

134. In 2019, MPD officers repeatedly tasered Champaigne Lynn Hale and

      Leonadis John Evans in their backyard, in what was described as a

      police riot, prompting the county to drop criminal charges against the

      women. The event was widely reported.

135. Impunity is the norm and of the 2,013 complaints filed against MPD

      officers in the past seven years, only 31, or 1.5 percent, ended in

      serious discipline.



                                                                       24 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 25 of 54




136. MPD’s culture accepts and allows the use of excessive force as a

     customary part of the job.

137. All MPD officers are represented by the Police Officer’s Federation of

     Minneapolis. The federation provides union representation to all

     officers and negotiates on their behalf with the city.

138. The federation’s elected president, Lieutenant Robert Kroll (“Kroll”),

     acts as an unofficial policymaker within the MPD. As the president of

     the union, Kroll is an important culture maker in the office and he

     acts as a de facto policy maker for many of the officers. As president,

     he is elected by MPD officers their affirmative choice of him as a

     leader reflects on the culture of the department.

139. Kroll’s June 2 statement to federation members underscores his

     influence throughout the department:

           What has been very evident throughout this process is you
           have lacked support from the top. I’ve noted in press
           conferences from our mayor, our governor, and beyond, how
           they refuse to acknowledge the work of MPD and
           continually shift blame to it. It is despicable behavior. How
           our command staff can tolerate it and live with themselves
           I do not know… Although I have not been visibly present, I
           am closely monitoring what is occurring. I commend you
           for the excellent police work you are doing… I’ve had
           numerous conversations with politicians at the state level.
           I gave a detailed plan of action including a range of 2000 to
           3000 National Guard, their deployment allocations
           throughout our city and St. Paul, in a phone meeting with
           Senate majority leader Paul Gazelka. I’ve worked with


                                                                     25 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 26 of 54




            other police leaders from New York to Las Vegas to push
            our messaging on a national level.

      These are not the words of a standard lieutenant; they are the

      words of a man who sets the tone and culture department-wide.

140. Kroll is a member of the City Heat motorcycle club, which has been

      known to regularly display white supremacist symbols.

141. Minneapolis permitted so called warrior training, which prepares

      police to do battle with civilians, until 2019.

142. After 2019, the Police Federation, headed by Kroll, offered free

      warrior training to Minneapolis officers. The union was not subject to

      censure or reprimand for engaging in this conduct.

143. No efforts were made to prevent officers from engaging in warrior

      training programs despite a clear awareness regarding its popularity

      amongst officers and Minneapolis officials’ awareness of the

      propensity to result in violence perpetuated towards citizens.

                                 INJURIES

144. At minimum, the injuries Grace suffered rise to the level of

      “substantial bodily harm,” as that term is defined by MINN. STAT. §

      609.02, subd.7a.

145. The injuries Grace suffered also rise to the level of “great bodily

      harm,” as that term is defined by MINN. STAT. § 609.02, subd.8.


                                                                       26 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 27 of 54




146. Grace suffered significant damage to her face as a result of being

      struck with a paint canister, rubber bullet, or other projectile on May

      30, 2020.

147. The following are pictures of Grace’s injuries taken shortly after she

      was shot in the face by Defendants:




148. The CT scan Grace underwent on May 31, 2020 showed a zygomatic

      fracture in her left cheekbone.

149. Prior to May 30, 2020, Grace had never had a zygomatic fracture in her

      left cheekbone.

150. Grace’s eye also swelled shut almost immediately and she lost all vision

      in her left eye for two days and even when it returned, it was initially

      fuzzy. This was not a preexisting injury.


                                                                       27 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 28 of 54




151. Grace continues to experience issues with her vision and her left eye

      periodically experiences white splotches that make it difficult to see.

152. Grace also experienced significant lacerations and bruising at the

      immediate site of the injury to the point that the registered nurse who

      first responded reported serious concerns about her long-term

      wellbeing including concerns over the detachment of her retina.

153. Grace experienced the worst pain of her life as a result of Defendant

      Does 1, 2, or 3’s shooting her in the face and she was severely dazed

      and shocked in the immediate aftermath of the shooting.

154. This excruciating pain persisted for nearly a week and continues to

      affect Grace if she touches the left side of her face or puts any sort of

      pressure against the socket.

155. Despite the serious damage to her face, Grace was lucky that

      immediate medical help was available and that the round did not strike

      her a few inches higher where it would have certainly rendered her

      totally blind in one eye.

156. Grace has experienced anxiety after the shooting, as a direct result of

      the shooting, and she continues to experience an increased heart rate,

      sweaty palms, and general anxiety at the sound of sirens or the sight of

      police officers.



                                                                         28 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 29 of 54




157. Grace has experienced trouble sleeping in the aftermath of the

     shooting, particularly if the sounds of sirens or fireworks are present,

     even faintly, through the night.

158. The shooting has made Grace extremely hesitant to call the police if

     she were to need them and it has engendered in her a serious distrust

     of officers. In this manner it has deprived her of equal access to justice

     and protection.

159. Grace has incurred significant monetary costs as a result of being shot

     in the face by Defendant Doe 1, 2, or 3.

160. Grace has incurred at least $4,865.15 in medical bills between her visit

     to the emergency room, CT scan, medication, professional fees, and

     follow up visits.

161. Grace was forced to miss four shifts at the supermarket where she

     works (26 hours) as she recovered from being shot in the face, forcing

     her to use $268.75 worth of PTO (21.5 hours) and miss out on an

     additional $62.50 in income (4.5 hours).

162. Grace has suffered extreme emotional distress, in the form of pain and

     suffering, as a result of Defendants’ intentional actions.




                                                                       29 | P a g e
      CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 30 of 54




                         CLAIMS FOR RELIEF

163. Defendant Doe 1, 2, or 3’s unprompted, unnecessary, and

     unannounced shooting of Grace violated Grace’s Fourth Amendment

     right to be free from unreasonable seizures.

164. Defendants Doe 1, 2, or 3’s unprompted, unnecessary, and

     unannounced shooting of Grace violated Grace’s Fourteenth

     Amendment rights to substantive and procedural Due Process.

165. Defendant Minneapolis’ policies and customs of encouraging and

     tacitly approving of known and excessive force were the moving force

     behind Defendant Does’ conduct in a manner sufficient for liability to

     attach under Monell and Canton. See City of Canton v. Harris, 489

     U.S. 378, 385 (1989); Monell v. Dep't of Soc. Services of City of New

     York, 436 U.S. 658, 691 (1978).

166. Defendants Doe 1, 2, or 3’s unprompted, unnecessary, and

     unannounced shooting of Grace constitutes a common law battery

     under Minnesota tort law.

167. Defendants Doe 1, 2, or 3’s unprompted, unnecessary, and

     unannounced discharge of his or her weapon towards Grace

     constitutes negligence under Minnesota tort law.

168. Defendant Minneapolis’ implementation of Emergency Regulation

     2020-2-1, as well as its enforcement by Chief Arradondo and Does 1, 2,

                                                                     30 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 31 of 54




      and 3, violated Grace’s First Amendment rights to Free Speech,

      Assembly, and her Fourteenth Amendment right to travel and be

      present in public.

       Count 1: 42 U.S.C. § 1983 – Fourth Amendment Violation

                         (Plaintiff v. Doe 1, Doe 2 & Doe 3)

169. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

170. By shooting Grace in the face, Defendant Doe 1, 2, or 3 violated her

      constitutional right to be free from unreasonable seizures and

      excessive force.

171. “[I]t is clearly established that force is least justified against

      nonviolent misdemeanants who do not flee or actively resist arrest

      and pose little or no threat to the security of the officers or the public.”

      Brown v. City of Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009).

172. In determining what level of force, if any, is appropriate under the

      Fourth Amendment, the Court must look to the objective

      reasonableness of the officer’s actions based on “the severity of the

      crime at issue, whether the suspect poses an immediate threat to the

      safety of the officers or others, and whether [s]he is actively resisting

      arrest or attempting to evade arrest by flight.” Graham v. Connor, 490

      U.S. 386, 396 (1989).

                                                                          31 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 32 of 54




173. Courts should also consider “the availability of alternative methods of

     capturing or subduing a suspect.” Retz v. Seaton, 741 F.3d 913, 918

     (8th Cir. 2014) (internal citations omitted).

174. The Eight Circuit has “clearly established that use of stun gun on

     nonviolent misdemeanor arrestee would constitute unreasonable

     exercise of force.” Brown, 574 F.3d at 491.

175. Given that the use of a stun gun lies lower on the continuum of force

     than the use of paint canisters and rubber bullets, the use of such

     “less lethal” projectiles against a compliant suspected misdemeanant,

     without warning, must also constitute a patently unreasonable use of

     force as a matter of law.

176. Nothing Grace or Ricardo did can be construed as a threat to

     Defendant Does 1, 2, or 3.

177. Grace and Ricardo were suspected of nothing more than violating

     curfew, a misdemeanor offense.

178. Neither Grace nor Ricardo fled or advanced towards officers when a

     light was shone on them.

179. Accordingly, nothing could justify Defendant Doe 1, 2, or 3 in firing

     upon Grace with a rubber bullet, paint canister, or alternative less-

     lethal projectile.



                                                                     32 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 33 of 54




180. Minnesota precedent also indicates that striking a protestor in the

     chest with a riot baton, without warning, without an attempt to

     apprehend, and without attempting to render aid precludes a finding

     of qualified immunity because the “law governing police use of

     excessive force was clearly established [as early as] 1990.” Baker v.

     Chaplin, 517 N.W.2d 911 (Minn. 1994).

181. Due to precedent indicating that Defendant Doe 1, 2, or 3’s conduct

     was unlawful, Defendant officers were aware of the unlawful nature of

     their conduct.

182. Because of this notice, and because of the unreasonable nature of their

     conduct, Defendant Does are not entitled to qualified immunity.

183. Moreover, “a state actor may be liable for an unreasonable seizure

     under the Fourth Amendment if he fails to intervene to prevent the

     unconstitutional use of excessive force by another official.” Krout v.

     Goemmer, 583 F.3d 557, 565 (8th Cir. 2009).

184. The two Doe officers who did not fire upon Grace are also liable for

     their failure to stop their fellow officer given their concurrent failure

     to announce themselves, to seek to apprehend Grace and Ricardo, and

     their subsequent failure to render any aid.

185. Grace suffered serious bodily harm as a direct and proximate result of

     Defendants’ actions, including but not limited to, physical injury,

                                                                       33 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 34 of 54




     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

186. Thus, Defendants violated the Fourth Amendment and 42 U.S.C. §

     1983.

   Count 2: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
              Grace’s Substantive Due Process Rights

                      (Plaintiff v. Doe 1, Doe 2 & Doe 3)

187. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

188. When a defendant acts deliberately, an objective standard is

     appropriate in the context of excessive force claims brought pursuant

     to the Fourteenth Amendment. Kingsley v. Hendrickson, 576 U.S. 389,

     402 (2015).

189. Whether the force used against an individual violated substantive Due

     Process rights under the Fourteenth Amendment turns on “the

     relationship between the need for the use of force and the amount of

     force used; the extent of the plaintiff's injury; any effort made by the

     officer to temper or to limit the amount of force; the severity of the

     security problem at issue; the threat reasonably perceived by the

     officer; and whether the plaintiff was actively resisting.” Kingsley, 576

     U.S. 389, 397 (2015).



                                                                      34 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 35 of 54




190. None of these factors apply to Grace who was standing frozen and

     unarmed before Defendant Does 1, 2, and 3.

191. The force applied to Grace was sufficient to cause grievous injury,

     rising to the level of great bodily harm, to her face and head.

192. Grace made no effort to resist officers, made no motion towards Does

     1, 2, or 3, and did not carry or appear to carry anything that suggested

     she might be armed.

193. Grace suffered a fractured skull, temporary blindness, immense pain

     and suffering, and lasting psychological, nerve, and nervous injuries

     as a result of being shot in the face.

194. Defendant officers Doe 1, 2, and 3 made no attempt to deescalate the

     confrontation and instead resorted immediately, and without warning,

     to the use of “less lethal” projectiles, the very name of which

     illustrates their inappropriateness in this context.

195. Grace and Ricardo were walking quietly down a deserted street and

     carried nothing that could be construed as a weapon.

196. Grace and Ricardo were some 30 feet away from the Doe Defendants

     and made no movement towards them and did not resist officers in

     any way.

197. Grace suffered great bodily harm as a direct and proximate result of

     Defendants’ actions, including but not limited to, physical injury,

                                                                       35 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 36 of 54




      financial injury, emotional trauma, loss of access to justice, and pain

      and suffering.

198. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

      § 1983.

   Count 3: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
              Grace’s Right to Procedural Due Process

                       (Plaintiff v. Doe 1, Doe 2 & Doe 3)

199. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

200. “[S]tate statutes may create liberty interests that are entitled to the

      procedural protections of the Due Process Clause of the Fourteenth

      Amendment.” Buckley v. Ray, 848 F.3d 855, 864 (8th Cir. 2017).

201. Grace had such a liberty interest created by MINN. STAT. § 629.33 to

      be informed that she was subject to seizure before the arresting officer

      applied any force in seizing her.

202. Grace had a liberty interest in freedom from the use of any force by a

      police officer unless she fled or forcibly resisted. Id.

203. Grace also had a liberty interest under MINN. STAT. § 629.32 to be free

      from “any more restraint than is necessary for [her] arrest and

      detention.”




                                                                      36 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 37 of 54




204. Both of these interests relate to Grace’s constitutional right to be free

      from physical seizure without due process of law, a right which is

      amongst the most important rights guaranteed by the U.S.

      Constitution.

205. Shooting Grace without warning amounted to a punishment for her

      suspected misdemeanor crime—i.e., violating curfew—without the

      benefit of a trial.

206. By shooting Grace without warning, Officer Doe 1, 2, or 3 played

      prosecutor, judge, jury, and executioner in a manner which deprived

      Grace of her right to notice that was “reasonably calculated, under all

      the circumstances, to apprise [her] of the pendency of the action.”

      Crum v. Vincent, 493 F.3d 988, 993 (8th Cir. 2007).

207. Defendant Does 1, 2, and 3’s failure to effectuate an arrest after

      shooting of Grace also leads to the inevitable conclusion that their

      action constituted a summary determination of guilt and execution of

      sentence in the form of delivering a “less lethal” rubber bullet or paint

      canister to Grace’s face at a high rate of speed and with great physical

      force.

208. Grace was provided no notice of the officer(s)’ intent to carry out this

      punishment and was accordingly deprived of her procedural due

      process rights.

                                                                      37 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 38 of 54




209. While procedural “[d]ue process is flexible and calls for such

      procedural protections as the particular situation demands,” Mathews

      v. Eldridge, 424 U.S. 319, 334 (1976) (internal citations omitted), by

      failing to inform Grace of their intention to seize or shoot her,

      Defendant Does 1, 2, and 3 deprived Grace of any process whatsoever.

210. Given that the statutes in question demand she be given notice and

      satisfy particular criteria prior to having her person forcefully seized,

      she was due, at the very least, notice of the officers’ intent to seize her

      (before being shot in the face) as required by state statute. See MINN.

      STAT. § 629.33.

211. Use of physical force by ambush and under color of law is not

      consistent with even the most basic principles of procedural Due

      Process.

212. Even if Grace had been notified that she was about to be placed under

      arrest or shot in the face, which she was not, she did not flee or pose

      any reasonably objective threat to officers, and accordingly, she was

      deprived of her liberty interest in freedom from the use of force under

      MINN. STAT. §§ 629.33 and 629.32.

213. As force is only authorized in the event of flight or forceful resistance,

      it was not necessary in Grace’s case and, accordingly, being shot in the



                                                                          38 | P a g e
      CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 39 of 54




     face with a rubber bullet or paint canister was unnecessary and

     infringed upon her liberty interests in freedom from forceful seizure.

214. Grace suffered great bodily harm as a direct and proximate result of

     Defendants’ actions, including but not limited to, physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

215. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

     § 1983.

           Count 4: Monell and Canton Municipal Liability

                          (Plaintiff v. Minneapolis)

216. For years, MPD officers have engaged in a policy and custom of using

     excessive force against unarmed civilians. The pervasiveness of this

     custom and notice to Minneapolis officials indicates it has been tacitly

     approved of by the City of Minneapolis.

217. This custom has included the repeated and pervasive use of tasers and

     other “less-lethal” impact weapons against unarmed civilians posing

     no threat to officers.

218. During the period from May 28, 2020 to May 31, 2020, MPD officers

     engaged in a custom or policy of firing “less lethal” projectiles

     indiscriminately at any and all civilians in Minneapolis’ public spaces.



                                                                         39 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 40 of 54




219. During the period from May 28, 2020 to May 31, 2020, MPD officers

     engaged in a custom or policy of using excessive force and impact

     weapons against suspected misdemeanants despite clear legal notice

     of the constitutional infirmity of such practice.

220. These customs and policies are reflected in the widespread use of force

     as well as warnings issued at the time suggesting that force would be

     used and that such practices has been authorized by Minneapolis,

     Mayor Frey, and Chief Arradondo.

221. Minneapolis officials, including Mayor Frey and Chief Arradondo

     approved of this excessive force, either explicitly through use of force

     policies or tacitly given the widespread reporting of extreme violence

     employed by MPD. Minneapolis’ failure to address the issue despite

     its notice constituted tacit approval at least, and potentially express

     authorization.

222. MPD’s Policy Manual provides that the Mayor is “vested with all the

     powers of said city connected with and incident to the establishment,

     maintenance, appointment, removal, discipline, control, and

     supervision of its police force, subject to the limitations herein

     contained and the provisions of the Civil Service chapter of this

     Charter, and may make all needful rules and regulations for the

     efficiency and discipline, and promulgate and enforce general and

                                                                          40 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 41 of 54




      special orders for the government of the same, and have the care and

      custody of all public property connected with the Police Department of

      the city.” (MPD Policy Manual Sec. 1-301 (citing City Charter

      reference-Chapter 6, Section 1)).

223. Mayor Frey and Chief Arradondo had final policymaking authority

      with regard to establishing written policies and training programs

      governing the conduct of MPD officers performing policing functions

      on behalf of Minneapolis.

224. Minneapolis officials were aware of the customs and longtime de facto

      policies in place throughout MPD via settlements and media coverage

      but did nothing to reprimand the continued use of warrior training or,

      except in the most extreme cases, follow up on misconduct.

225. Minneapolis, through Chief Arradondo, and Mayor Frey exhibited the

      requisite “deliberate indifference” to constitutional rights to illustrate

      a custom or policy and for municipal liability to attach to police

      officer’s conduct. City of Canton v. Harris, 489 U.S. 378, 385 (1989).

226. This indifference was evidenced by city officials’ recognition of the

      effect the curfew order would have on lawful protesters and their

      acknowledgement that legitimate, nonviolent, constitutionally

      protected protestors would be harmed during enforcement of the

      orders.

                                                                        41 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 42 of 54




227. The implementation of the curfew order resulted in the foreseeable

      and widespread use of excessive force.

228. This level of force was authorized by city officials and the

      pervasiveness of the conduct illustrates a persistent and widespread

      custom throughout MPD of engaging in such practices as required for

      a showing of municipal liability. See Monell v. Dep't of Soc. Services of

      City of New York, 436 U.S. 658, 691 (1978).

229. Despite their knowledge of MPD’s customs and practices, Minneapolis

      officials, including Frey and Arradondo, failed to implement measures

      to address them and as a result, the abuses set forth in paragraphs

      107 to 143, and more, occurred during the implementation of the

      Mayor’s curfew orders.

230. Pervasive use of excessive force, including the use of rubber bullets

      and paint canisters against unarmed civilians, was widely reported by

      media and addressed by city and state officials in press conferences

      indicating they were well aware of the violations, yet police violence

      continued, and if anything, escalated throughout the period between

      May 28, 2020 and May 31, 2020.

231. The force authorized and the curfew order itself were facially

      unconstitutional as their immense breadth and failure to permit



                                                                       42 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 43 of 54




     alternative forms of expression rendered them improper limitations of

     fundamental rights.

232. “A municipality has no immunity from liability under § 1983 flowing

     from its constitutional violations and may not assert the good faith of

     its officers as a defense to such liability.” Owen v. City of

     Independence, 445 U.S. 622, 622 (1980). Accordingly, Minneapolis’

     municipal liability must attach because the policies themselves were

     unconstitutional.

233. Grace suffered great bodily harm as a direct and proximate result of

     Defendants’ actions, including but not limited to, physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

   Count 5: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
   Grace’s Right to Freedom of Movement and Presence in Public

               (Plaintiff v. Minneapolis, Doe 1, Doe 2 & Doe 3)

234. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

235. Defendants’ above-described conduct violated Grace’s rights to be

     present in public under the Fourteenth Amendment to the United

     States Constitution. City of Chicago v. Morales, 527 U.S. 41, 53,

     (1999).



                                                                     43 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 44 of 54




236. By criminalizing the public presence of each and every Minneapolis

     resident or visitor for nearly half of the day, three days running,

     Mayor Frey’s emergency regulation unduly burdened the fundamental

     rights of some 416,000 Minneapolis residents, many of whom lived

     nowhere near the sites of unrest centered around Lake Street on the

     city’s south side and Broadway Avenue on the north.

237. The massive overbreadth of this order renders it facially

     unconstitutional due to the enormous scale of constitutional

     infringements and its effect on the rights of more than 100,000

     Minneapolis residents whose neighborhoods were entirely untouched

     by the unrest in the wake of George Floyd’s murder.

238. The massive overbreadth of this order also renders it facially

     unconstitutional as applied to Grace.

239. Mayor Frey’s order was implemented on behalf of Defendant

     Minneapolis and enforced by Chief Arradondo and Does 1, 2 and 3.

240. As a direct and proximate result of the enforcement of Mayor Frey’s

     unconstitutional emergency regulation, Grace suffered great bodily

     harm including but not limited to, physical injury, financial injury,

     emotional trauma, loss of access to justice, and pain and suffering.




                                                                      44 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 45 of 54




241. As a direct and proximate result of Mayor Frey’s order, Grace also

     suffered a constitutional injury in the form of a limitation on her

     fundamental right to remain in public for innocent purposes.

242. Thus, Defendants violated the First Amendment and 42 U.S.C. §

     1983.

  Count 6: 42 U.S.C. § 1983 – First Amendment Violation of Grace’s
            Rights to Freedom of Speech and Assembly

                         (Plaintiff v. Minneapolis)

243. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

244. Defendants’ above-described conduct violated Plaintiff’s rights to

     freedom of speech, assembly, and association under the First

     Amendment to the United States Constitution.

245. Emergency Regulation 2020-2-1 was simply too broad to satisfy the

     strictures of constitutional inquiry.

246. Defendants’ interest is maintaining order was adequately served, or

     could have been adequately served, by measures implicating far less

     onerous constitutional limitations than the sweeping curfew orders

     employed.

247. As outlined above, the unrest and fires that prompted Mayor Frey’s

     order were confined to the area around the Third Precinct, along Lake



                                                                     45 | P a g e
      CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 46 of 54




     Street on the city’s south side and along Broadway Avenue on the

     city’s north. Between and around these areas, much of the city was

     relatively calm and, in those areas, a sweeping order was

     unnecessary.

248. Because Mayor Frey’s order implicated rights secured under both the

     First and Fourteenth Amendments and because other options such as

     simply deploying the National Guard or administering a more

     localized ban on activity in affected areas offered less rights restrictive

     alternatives, Mayor Frey’s emergency declaration imposing a city-

     wide curfew was not properly tailored to Defendants’ interests and it

     cannot withstand a constitutional challenge.

249. Because the curfew order was specifically intended to suppress speech

     during certain hours, it swept up a substantial amount of legitimate

     speech unrelated to the restoration of order, and it left few if any

     alternative avenues for expression available, particularly for those

     like Grace who work during the day.

250. Mayor Frey’s emergency curfew order constituted an unconstitutional

     limit of Grace’s First Amendment rights under the “time, place and

     manner” analysis.

251. As a direct and proximate result of the enforcement of Mayor Frey’s

     unconstitutional emergency regulation, Grace suffered great bodily

                                                                       46 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 47 of 54




     harm including but not limited to: physical injury, financial injury,

     emotional trauma, loss of access to justice, and pain and suffering.

252. As a direct and proximate result of Mayor Frey’s order, Grace also

     suffered a constitutional injury in the form of a limitation on her

     fundamental right to speak, assemble with likeminded protestors and

     seek redress for MPD’s many grievances.

253. Thus, Defendants violated the First Amendment and 42 U.S.C. §

     1983.

                   Count 7: Minn. Stat. § 466.02 – Battery

              (Plaintiff v. Minneapolis, Doe 1, Doe 2 & Doe 3)

254. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

255. Supplemental jurisdiction is proper given that this claim arises from a

     “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

     725 (1966).

256. Minnesota Law defines the tort of battery “as an intentional

     unpermitted offensive contact with another.” Paradise v. City of

     Minneapolis, 297 N.W.2d 152, 155 (Minn. 1980).

257. Defendant Doe 1, 2, or 3 committed such a battery when one of them

     aimed his weapon at Grace and pulled the trigger causing his rubber




                                                                     47 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 48 of 54




     bullet or paint canister to offensively contact Grace’s face causing

     significant injury.

258. Because Officer Doe 1, 2, or 3 acted intentionally and with reason to

     believe that shooting an unarmed misdemeanant with a rubber bullet

     or paint canister was legally prohibited, they are not entitled to

     official immunity.

259. The aforementioned precedent indicating that the use of “less lethal”

     force such as a taser, as well as the manufacturers warnings that

     paint canisters are not to be used without face and neck protection,

     provided Officer Doe 1, 2, and 3 with notice that firing a “less lethal”

     round at the face of an unarmed misdemeanant was unlawful and

     precludes a finding of official immunity.

260. Minnesota law holds that “every municipality is subject to liability for

     its torts and those of its officers, employees and agents acting within

     the scope of their employment or duties whether arising out of a

     governmental or proprietary function.” MINN. STAT. § 466.02. This is

     subject to several exceptions including, pertinently, “claim[s] based

     upon an act or omission of an officer or employee, exercising due care,

     in the execution of a valid or invalid statute, charter, ordinance,

     resolution, or rule.” Id. at subd.5 (emphasis added).



                                                                      48 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 49 of 54




261. As Officer Doe 1, 2, or 3 failed to exercise due care when they fired

      upon Grace without warning, municipal Defendant Minneapolis is not

      exempt from liability for Officers Doe 1, 2, and 3. See Craighead v.

      Lee, 399 F.3d 954, 963 (8th Cir. 2005) (applying Minn. law)

      (precluding summary judgement granting immunity to either

      municipality or officer where decision turned on disputed fact

      determination).

262. As a direct and proximate result of Defendant Doe 1, 2, or 3’s action

      Grace suffered great bodily harm including but not limited to, physical

      injury, financial injury, emotional trauma, loss of access to justice,

      and pain and suffering.

263. Thus, Defendants committed an actionable intentional tort under

      Minnesota law.

               Count 8: Minn. Stat. § 466.02 – Negligence

               (Plaintiff v. Minneapolis, Doe 1, Doe 2 & Doe 3)

264. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

265. Supplemental jurisdiction is proper given that this claim arises from a

      “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

      725 (1966).



                                                                       49 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 50 of 54




266. In shooting Grace with a “less-lethal” projectile, Officers Doe 1, Doe 2,

      and Doe 3 “fail[ed] to act as a reasonable and prudent police officer in

      the same or similar circumstance.” Kari v. City of Maplewood, 582

      N.W.2d 921, 924 (Minn. 1998).

267. Officer Doe 1, 2, and 3 owed Grace the duty of apprehending her in a

      constitutionally reasonable manner.

268. Officers Does 1, 2, and 3 owed Grace a duty not to unnecessarily harm

      her in the execution of her arrest.

269. Officer Doe 1, 2, or 3 breached both of these duties when he or she

      pointed his/her weapon towards Grace and pulled the trigger.

270. As a direct and proximate result of Officer Doe 1, 2, or 3’s conduct,

      Grace was struck in the face with a rubber bullet or paint canister.

271. As a direct and proximate result of Defendant Doe 1, 2, or 3’s action,

      Grace suffered great bodily harm including but not limited to, physical

      injury, financial injury, emotional trauma, loss of access to justice,

      and pain and suffering.

272. Thus, Defendants committed an actionable negligence tort under

      Minnesota law.

                          RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests that this Court grant the

following relief:

                                                                       50 | P a g e
      CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 51 of 54




A.   With regards to claims 1, 2, 3, 5, and 6 (1983 claims), grant an award of

     compensatory damages totaling $250,000 against one or more

     Defendants as compensation for Defendants’ actions which caused

     Grace to experience extreme pain and suffering, substantial emotional

     and psychological damages, substantial bodily harm, and significant

     constitutional injuries. These damages are also necessary to obviate

     Grace’s ongoing medical costs and her loss of wages resulting from

     Defendant(s)’ actions.

B.   With regard to claim 4 (Monell claim), grant an award of compensatory

     damages totaling $250,000 against Defendant Minneapolis as

     compensation for Defendants’ actions which caused Grace to experience

     extreme pain and suffering, substantial emotional and psychological

     damages, substantial bodily harm, and significant constitutional

     injuries. These damages are also necessary to obviate Grace’s ongoing

     medical costs and her loss of wages resulting from Defendant’s actions.

C.   With regards to claims 1, 2, 3, 5, and 6 (1983 claims), grant an award of

     punitive damages in the amount of $5,000,000, respectively, against

     Defendant Does 1, 2, and 3 in order to punish their reckless and callous

     indifference towards Grace’s rights under the U.S. Constitution and

     Minnesota State law, and to deter other members of MPD from

     committing similar grievous offenses in the future.

                                                                     51 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 52 of 54




D.   With regards to claims 1, 2, 3, 4, 5, and 6 (1983 & Monell claims), grant

     an award of reasonable attorney’s fees, non-taxable expenses and costs

     pursuant to 42 U.S.C. § 1988, or under any other relevant attorney fee

     statute.

E.   With regards to claims 7 and 8 (state law claims), grant an award of

     compensatory damages totaling $250,000 against Defendant Does 1, 2,

     3 (or Defendant Minneapolis pursuant to MINN. STAT. § 466.02 or

     MINN. STAT. § 3.736), or any combination thereof, as compensation for

     Defendants’ actions which caused Grace to experience extreme pain

     and suffering, substantial emotional and psychological damages,

     substantial bodily harm, and significant constitutional injuries. These

     damages are also necessary to obviate Grace’s ongoing medical costs

     and her loss of wages resulting from Defendant(s)’ actions.

F.   Grant such other relief as may be just and reasonable.

                      DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial on all issues which may be tried by a jury

pursuant to Rule 38 of the Federal Rules of Procedure.


 DATED: September 15, 2020             Respectfully submitted,

                                       /s/ Nico Ratkowski

                                       NICO RATKOWSKI
                                       MN Attorney ID: 0400413
                                       Contreras & Metelska, P.A.

                                                                     52 | P a g e
CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 53 of 54




                                200 University Avenue W., STE 200
                                Saint Paul, Minnesota 55103
                                P: (651) 771-0019
                                F: (651) 772-4300
                                nico@contrerasmetelska.com

                                ANU JASWAL
                                MN Attorney ID: 0401299
                                Contreras & Metelska, P.A.
                                200 University Avenue W., STE 200
                                Saint Paul, Minnesota 55103
                                P: (651) 771-0019
                                F: (651) 772-4300
                                anu@contrerasmetelska.com

                                Attorneys for Plaintiff




                                                            53 | P a g e
       CASE 0:20-cv-01957-PJS-BRT Doc. 1 Filed 09/15/20 Page 54 of 54




                     VERIFICATION OF COMPLAINT

Nico Ratkowski, under penalty of perjury, states the following:

   1. That he is an attorney employed by Contreras & Metelska, PA, the

      attorneys for Plaintiff in this case.

   2. That he affirms the truth of the contents thereof upon information and

      belief, and he believes same to be true, and he further states that the

      sources of this information and belief are documents provided to him by

      Plaintiff, Defendant(s), and third-party witnesses.




 DATED: September 15, 2020                Respectfully submitted,

                                          /s/ Nico Ratkowski
                                          Nico Ratkowski
                                          MN Attorney ID: 0400413
                                          Contreras & Metelska, P.A.
                                          200 University Avenue W., STE 200
                                          Saint Paul, Minnesota 55103
                                          P: (651) 771-0019
                                          F: (651) 772-4300
                                          nico@contrerasmetelska.com

                                          Attorney for Plaintiff




                                                                       54 | P a g e
